DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's amendment to Claims and Remarks filed on February 24, 2021 is/are acknowledged. 
2.2.	Claim 5 has been canceled.  Claims 6 and 7 have been withdrawn. It was noted that status of Claims 6 and 7 was not correct - see listing of Claims filed with instant amendment.  Applicant is required to correct status of Claims 6 and 7 to "withdrawn" , instead on " previously presented"  in next reply to this  Office action. ( see Interview Summary conducted on March 1, 2021 with Applicant's representative Mr. Shier). 
2.3.	Claim 1 has been amended by incorporation of limitations of canceled Claim 5, but with different range of elongation at break of 250% or more. 
2.4.	Support for this amendment to Claim 1 was found in Applicant's Specification ( see PG PUB US 2019/0225745, paragraph [0045]). Therefore, no New matter has been added with instant Amendment.  
2.5.	As a result of the amendment to Claim 1, scope of Claim 1 has been changed, which represents a New issue and require further consideration. Consequently it is appropriate to make instant Action Final.                                        

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-4 are rejected under  35 U.S.C. 103 as obvious over Kolstad et al ( WO 2016/032330 – note that US 2017/0297256 will be used in Rejection for simplification purposes).
3.1.	Regarding Claims 1- 4 Kolstad disclosed oriented (stretched)  film or sheet, which may be multilayer and poses "sealing characteristics" ( see [0043]), wherein at least one layer  comprises PEF (poly(ethylene-2,5- furandicarboxylate) ( see Abstract, [0022]). Regarding PEF Kolstad disclosed that this polyester comprises FDCA ( 2,5- furandicarboxylic acid) as main acid component and EG ( ethylene glycol) as a main diol component and also 
	Thus, all compositional limitations are meet by Kolstad.
3.2.	Regarding film crystallinity note that limitation " film has a crystallinity less than 14 % " does not required any crystallinity due to term " less than".
	In addition note that according to  Kolstad  crystallinity of the sheet should be avoided ( see [0025], [0060]) because crystallinity will increase  opaqueness of the film ( see [0007]). Therefore, it would be obvious to one of ordinary skill to minimize crystallinity of the film by guidance provided by Kolstad.
3.3.	Regarding shrinkage of stretched film  see  Kolstad, Table 5, wherein  shrinkage data shows that shrinkage at temperature  1200 C is higher than 6%. 
3.4.	Regarding Claims 3 and 4 see Kolstad [0029]: " When this is
done, the stretching in the one direction is at least done with a draw ratio (stretch ratio) of at least 4. The skilled person will understand that in order to arrive at a stretch ratio of at least 4, it is possible to stretch the sheet with a stretch ratio of 2 in one direction and with a stretch ratio of 2 in a second direction. Since thin films are generally desired, and because improved results are attainable when the total stretch ratio is greater than 4, the cooled sheet is preferably stretched in one direction with a stretch ratio of at least 3.0 and in a second direction in a stretch ratio of at least 3.0. This results in a total stretch ratio of at least 9."
Kolstad disclosed that ( see [0047]): " The maximum elongation may be as high as 250%. Suitably, the elongation at break for the oriented film may be controlled through the conditions used for processing the
film. Note that at this point -250% - range as claimed by Applicant is overlapping with point " as high as 250%" as taught by Kolstad.
3.6.	Therefore, Kolstad renders obvious Applicant's claimed subject matter by teaching same basic film obtained by same basic method of stretching  in overlapping range of stretching ratios  of same basic polyester, which comprises same monomers in overlapping ranges as established in the art : " In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior
art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191
USPQ 90 (CCPA 1976); or 
".. a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).   
3.7.	Alternatively, it would be expected that that one of ordinary skill in the art can adjust  stretching ratio of the  film  to obtained film with elongation at break of 250% or more per guidance provided by  Kolstad  " the elongation at break for the oriented film may be controlled through the conditions used for processing the film"   by routine experimentation as established in the art: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to 

                                             Response to Arguments
4.	Applicant's arguments filed on February 24, 2021 have been fully considered but they are moot in view of New Grounds of Rejection and also not persuasive.
5. 	Applicant's principal argument with respect to alleged deficiency of Kolstad based on following statement:
" Kolstad  fails to disclose or suggest the following limitations of Claim 1:
( 5) the sealant film has a crystallinity of less than 14 %,
( 6) the sealant film is a stretched film that exhibits a shrinkage ratio of 6% or more in a maximum shrinkage direction upon being allowed to stand at 125°C for 20 seconds, and
(7) the sealant film exhibits a tensile elongation of 250% or more as measured by
performing a tensile test under a condition defined by a temperature of 23°C, a relative humidity of 65%, and a tensile rate of 50 mm/min".
6.	In response for this argument Applicant's attention directed to paragraphs 3.2, 3.3. and 3.5 above, wherein it shown that Kolstad does meet or renders obvious all cited properties of the film. 
	However, because polyester composition disclosed by Kolstad is substantially same as claimed by Applicant and method of producing stretched film is also same in terms of applied stretched ratios, than it is expected that film would have or capable have  same properties including , crystallinity and elongation at break if this film is obtained and subjected testing at same conditions.  	In this respect note that testing of properties should be done at same conditions /parameters ( sample dimensions and preparation, testing speed , shape of samples, temperatures and many others) in order to obtained proper comparison and to draw proper conclusion regarding  difference in properties of final films. ( see for example Reference to Friday " A Comparison of Tension Test Data Using ASTM D 638 and ISO 527" – attached ).

                                                          Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure- see PTO-892 attached.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                      

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763